Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/28/21 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The specification at [0005] discloses a reference (8267456) not cited in the IDS. 

Claim Objections
Claim 1 is objected to because of the following informalities: on line 12, “a height of seat portion” should perhaps be “a height of a seat portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 2 recites “one number of front seat” which is awkward and unclear. Likewise, in line 3, “two number of rear seats” is awkward and unclear. 
Claim 3 recites the limitations "the occupants" in line 3, “the two rear seats” in line 4, “a lower portion” in line 4, and “at least one leg”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5, line 2 recites “two number of front seat” which is awkward and unclear. Likewise, in lines 2-3, “two number of rear seats” is awkward and unclear. 
Claim 5 recites the limitations “the corresponding two front seats” in line 3, “the occupants” in line 4, “the two rear seats” in lines 4-5, “a lower portion” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations “the two front seats” in line 1, “occupants” in line 2 and 6, “the two front seats” in line 2, “the two rear seats” in lines 5 and 6-7.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claim 1 is objected to as containing a minor informality but would otherwise be allowed. 
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter for the claims in this application is the inclusion of the specific portion of the at least one rear seat which overlaps with at least a portion of the at least one front seat in combination with the other elements recited which is not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barenyi et al. (3352597) discloses a seating arrangement where the rear seat is installed with a height of a seat portion substantially lower as compared to a height of a seat portion of the front seat as seen in FIG.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616